 
 
I 
108th CONGRESS
2d Session
H. R. 5346 
IN THE HOUSE OF REPRESENTATIVES 
 
October 8, 2004 
Mr. Souder (for himself, Mr. Shadegg, Mr. Sessions, Mr. Nethercutt, Mr. Tom Davis of Virginia, and Mr. McHugh) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To direct the Secretary of Homeland Security to transfer to the Bureau of Immigration and Customs Enforcement all functions of the Customs Patrol Officers unit of the Bureau of Customs and Border Protection operating on the Tohono O’odham Indian reservation (commonly known as the Shadow Wolves unit), and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Shadow Wolves Border Defense Act.  
2.Transfer of existing Customs Patrol Officers unit and establishment of new CPO units in the Bureau of Immigration and Customs Enforcement 
(a)Transfer of Existing UnitNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall transfer to the Bureau of Immigration and Customs Enforcement all functions (including the personnel, assets, and obligations held by or available in connection with such functions) of the Customs Patrol Officers unit of the Bureau of Customs and Border Protection operating on the Tohono O’odham Indian reservation (commonly known as the Shadow Wolves unit). 
(b)Establishment of New UnitsThe Secretary is authorized to establish within the Bureau of Immigration and Customs Enforcement additional units of Customs Patrol Officers in accordance with this section.  
(c)DutiesThe Customs Patrol Officer unit transferred pursuant to subsection (a) and the additional units established pursuant to subsection (b) shall enforce the customs laws of the United States on Indian lands by preventing the smuggling of narcotics, weapons of mass destruction, and other contraband.  
(d)Basic Pay for Journeyman OfficersThe rate of basic pay for a journeyman Customs Patrol Officer in a unit described in this section shall be not less than the rate of basic pay for GS–13 of the General Schedule. 
 
